



EXHIBIT 10.30


 


AMENDMENT TO EMPLOYMENT AGREEMENT


 

Amendment to Employment Agreement (this “Amendment”), dated as of December 30,
2008, by and between Scientific Games Corporation, a Delaware corporation (the
“Company”), and DeWayne E. Laird (“Executive”).

 

WHEREAS, Executive has been employed pursuant to an Employment Agreement dated
as of November 1, 2002 by and between the Company and Executive (the “2002
Agreement”), as amended by a letter agreement dated August 2, 2006 (the
“August 2006 Amendment”) and as further amended by a letter agreement dated
October 7, 2008 (the “October 2008 Amendment” and, collectively with the 2002
Agreement and the August 2006 Amendment, the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein to bring the Employment Agreement into compliance with
Section 409A of the Internal Revenue Code of 1986 and the regulations and
Treasury guidance thereunder; and

 

WHEREAS, the amendments contemplated hereby are intended to bring the timing of,
and certain procedural aspects with respect to, certain payments under the
Employment Agreement into compliance with Section 409A but not to otherwise
affect Executive’s right to such payments.

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.             SECTION 7(C) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
DELETE CLAUSE (VI) THEREOF IN ITS ENTIRETY AND REPLACE SUCH LANGUAGE BY THE
NOTATION “(VI) [RESERVED]”.


 


2.             SECTION 7(C)(VIII) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED
TO (I) DELETE THE WORDS COMMENCING WITH “EXECUTIVE SHALL RECEIVE” AND ENDING
WITH “ADDITIONAL” AND REPLACING SUCH WORDS WITH “THE COMPANY SHALL REIMBURSE
EXECUTIVE ON AN AFTER-TAX BASIS FOR THE COSTS HE INCURS IN OBTAINING BENEFITS
THAT ARE REASONABLY COMPARABLE TO THE” AND (II) DELETE THE WORDS BETWEEN THE
LAST TWO PARENTHETICALS OF SUCH SECTION.


 


3.             SECTION 7(D) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO
DELETE CLAUSE (VII) THEREOF IN ITS ENTIRETY AND REPLACE SUCH LANGUAGE BY THE
NOTATION “(VII) [RESERVED]”.


 


4.             SECTION 7(G) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING AT THE END THEREOF:


 


“THE COMPANY SHALL PROVIDE EXECUTIVE WITH THE PROPOSED FORM OF RELEASE REFERRED
TO IN THE IMMEDIATELY PRECEDING SENTENCE NO LATER THAN TWO (2) DAYS FOLLOWING
THE TERMINATION DATE.  THE EXECUTIVE SHALL HAVE 21 DAYS TO CONSIDER THE RELEASE
AND IF HE EXECUTES THE RELEASE, SHALL HAVE SEVEN (7) DAYS AFTER EXECUTION OF THE
RELEASE TO REVOKE THE RELEASE, AND, ABSENT SUCH REVOCATION, THE RELEASE SHALL
BECOME BINDING. PROVIDED EXECUTIVE DOES NOT REVOKE THE RELEASE,  PAYMENTS
CONTINGENT ON THE RELEASE (IF ANY) SHALL BE PAID NO EARLIER THAN THE EIGHT
(8) DAY AFTER EXECUTION THEREOF IN ACCORDANCE WITH THE APPLICABLE PROVISIONS
HEREIN.”


 


5.             PARAGRAPH 7 OF THE AUGUST 2006 AMENDMENT IS HEREBY AMENDED TO
DELETE THE THIRD SENTENCE IN THAT PARAGRAPH AND ADD THE FOLLOWING LANGUAGE AFTER
THE SECOND SENTENCE IN THAT PARAGRAPH:


 


“NOTWITHSTANDING ANYTHING IN YOUR AGREEMENT TO THE CONTRARY, TO THE EXTENT ANY
PAYMENTS OF


 


1

--------------------------------------------------------------------------------



 


MONEY OR OTHER BENEFITS DUE TO YOU UNDER YOUR AGREEMENT COULD CAUSE THE
APPLICATION OF AN ACCELERATED OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE,
SUCH PAYMENTS OR OTHER BENEFITS SHALL BE DEFERRED IF DEFERRAL WILL MAKE SUCH
PAYMENT OR OTHER BENEFITS COMPLIANT UNDER SECTION 409A OF THE CODE, OR OTHERWISE
SUCH PAYMENT OR OTHER BENEFITS SHALL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN
A MANNER DETERMINED BY THE COMPANY THAT DOES NOT CAUSE SUCH AN ACCELERATED OR
ADDITIONAL TAX.  TO THE EXTENT ANY REIMBURSEMENTS OR IN-KIND BENEFITS DUE TO YOU
UNDER YOUR AGREEMENT CONSTITUTE DEFERRED COMPENSATION UNDER SECTION 409A OF THE
CODE, ANY SUCH REIMBURSEMENTS OR IN-KIND BENEFITS SHALL BE PAID TO YOU IN A
MANNER CONSISTENT WITH TREAS. REG. SECTION 1.409A-3(I)(1)(IV).  ANY CASH PAYMENT
MADE ON AN AFTER-TAX BASIS THAT INVOLVES A REIMBURSEMENT OF TAXES, INCLUDING ANY
THAT MAY BE REQUIRED UNDER SECTION 8 OF YOUR AGREEMENT, SHALL  BE MADE AS SOON
AS THE COMPANY RECEIVES THE INFORMATION NECESSARY FOR SUCH PURPOSE, BUT IN NO
EVENT LATER THAN THE END OF THE CALENDAR YEAR FOLLOWING THE YEAR OTHER TAXES ARE
REMITTED TO THE TAXING AUTHORITY.  EACH PAYMENT MADE UNDER YOUR AGREEMENT SHALL
BE DESIGNATED AS A “SEPARATE PAYMENT” WITHIN THE MEANING OF SECTION 409A OF THE
CODE.  THE COMPANY MAKES NO REPRESENTATIONS REGARDING THE TAX IMPLICATIONS OF
THE COMPENSATION AND BENEFITS TO BE PAID TO YOU UNDER THE AGREEMENT, INCLUDING,
WITHOUT LIMITATION, UNDER SECTION 409A OF THE CODE AND APPLICABLE GUIDANCE AND
REGULATIONS THEREUNDER.”


 


6.             EMPLOYMENT AGREEMENT.  EXCEPT AS SET FORTH IN THIS AMENDMENT, ALL
OTHER TERMS AND CONDITIONS OF THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT.


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH SHALL CONSTITUTE THE SAME INSTRUMENT.


 


8.             HEADINGS.  THE HEADINGS OF THE PARAGRAPHS HEREIN ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS AMENDMENT.


 


[REST OF PAGE INTENTIONALLY LEFT BLANK]


 


2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Ira H. Raphaelson

 

Name:

Ira H. Raphaelson

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

/s/ DeWayne E. Laird

 

DeWayne E. Laird

 

3

--------------------------------------------------------------------------------
